       Case: 1:19-cv-01205-CAB Doc #: 3 Filed: 05/28/19 1 of 5. PageID #: 34



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON                           │ Case No. 1:19-cv-01205-CAB
                                                │
                                                │ Honorable Christopher A. Boyko
             Plaintiff,                         │
      v.                                        │
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., │
                                                │
                                                │
             Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                  PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S
                              NOTICE OF REMOVAL



       Plaintiff, by and through the undersigned attorney, hereby makes this motion pursuant to

F.R.C.P 12(f) on the basis that the Defendant has filed, on 5/28/2019 an irrelevant and immaterial

Notice of Removal which claims that the state court action was brought pursuant to the Telephone

Consumer Protection Act and that the Plaintiff is Anthony Domenic Reo.

       The Plaintiff is James Everett Shelton, and a reading of the complaint reveals not one cause

of action or allegation brought under the Telephone Consumer Protection Act. The action is

brought pursuant to the Fair Credit Reporting Act.



       A proposed order accompanies this motion.


                                                1
Case: 1:19-cv-01205-CAB Doc #: 3 Filed: 05/28/19 2 of 5. PageID #: 35




                               RESPECTFULLY SUBMITTED,

                               /s/ BRYAN ANTHONY REO_________
                               REO LAW LLC
                               By: Bryan Anthony Reo (#0097470)
                               P.O. Box 5100
                               Mentor, OH 44061
                               (Business): (216) 505-0811
                               (Mobile): (440) 313-5893
                               (E): Reo@ReoLaw.org
                               Attorney for Plaintiff James Everett Shelton




                                  2
       Case: 1:19-cv-01205-CAB Doc #: 3 Filed: 05/28/19 3 of 5. PageID #: 36




                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on May 28, 2019, which should
serve said document upon all attorneys of record for the instant civil action:


                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Shelton




                                               3
       Case: 1:19-cv-01205-CAB Doc #: 3 Filed: 05/28/19 4 of 5. PageID #: 37



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON                           │ Case No. 1:19-cv-01205-CAB
                                                │
                                                │ Honorable Christopher A. Boyko
             Plaintiff,                         │
      v.                                        │
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., │
                                                │
                                                │
             Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                          PROPOSED ORDER GRANTING
                   PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S
                               NOTICE OF REMOVAL




       THIS MATTER came to be considered by the Court pursuant to the Plaintiff’s Motion to
Strike Defendant’s Notice of Removal filed by Plaintiff in the above-captioned cause. The Court
having considered the Motion and being fully advised of the premises, it is, therefore,


       ORDERED and ADJUDGED:
       1.        That Plaintiff’s Motion to Strike Defendant’s Notice of Removal is hereby
                 granted.
       2.        The Defendant’s Notice of Removal, Docket entry #1 is hereby stricken as of the
                 date of the entry of this order.



                                                    4
        Case: 1:19-cv-01205-CAB Doc #: 3 Filed: 05/28/19 5 of 5. PageID #: 38



        DONE AND ORDERED in Chambers at Cleveland, Ohio this ____ day of __________,
2019.


        ___________________________________
        CHRISTOPHER BOYKO, JUDGE UNITED STATES DISTRICT COURT NORTHERN
DISTRICT OF OHIO
        Copies to:
        Bryan Anthony Reo
        Benjamin D. Carnahan




                                          5
